department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uic apr te dollar_figure legend taxpayer a taxpayer b sum c ira x _- roth_ira y company m month dear this is in response to the letter submitted by your authorized representative on your behalf in which you request relief under sec_301_9100-3 of the procedure and administration regulations taxpayer a is married to taxpayer b during taxpayer a converted his traditional individual_retirement_account ira -x maintained with company m to a roth_ira roth_ira y to the purported conversion taxpayer a discovered that his adjusted_gross_income for calendar_year exceeded the limit found at sec_408a b because of capital_gains taxpayers a and b received from the sale of stock unaware that capital_gains from the sale of stock constituted income for purposes of determining their adjusted_gross_income for ira conversion purposes at the time of the purported conversion taxpayer a was of the internal_revenue_code subsequent page taxpayers a and b discovered the time limits found in cited below after said time additionally taxpayers a and b did not file announcements and limits had expired their joint calendar_year federal_income_tax return until month adjusted_gross_income in excess of dollar_figure due determining the basis of the stock that they sold during calendar_year in part to the difficulty taxpayers a and b had in their federal_income_tax return shows the late filing was the form_8606 nondeductible iras attached to the calendar_year federal_income_tax return of taxpayers a and b indicates at item 14b ira y as taxpayer a that it will not so recharacterize without taxpayers a and b receiving a letter_ruling from the internal_revenue_service that taxpayer a has recharacterized roth however company m has advised a traditional_ira based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the requlations taxpayer a date of this ruling letter to recharacterize his roth_ira y to a traditional_ira granted a period not to exceed six months from the is with respect to your request for relief under section of the internal of the regulations sec_408a revenue code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions under sec_408a and sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted page from a traditional_ira to a roth_ira the roth_ira trustee of the taxpayer’s intent to recharacterize the amount transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the taxpayer must provide the trustee and the the taxpayer must notify the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after december regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-1 of the sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 this case is not referenced in sec_301_9100-2 the relief requested in section page sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that faith and of the government granting relief would not prejudice the interests the taxpayer acted reasonably and in good sec_301_9100-3 of the temporary regulations ii if its request for sec_301_9100-1 relief provides that a taxpayer will be deemed to have acted reasonably and in good_faith i is filed before the failure to make a timely election is discovered by the service failed to make the election because of intervening events beyond the taxpayer's control if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv taxpayer reasonably relied upon the written advice of the service or professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the taxpayer reasonably relied ona qualified_tax if the taxpayer inadvertently iii the v sec_301_9100-3 ii of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of relief under this section a ruling granting announcement 1994_24_irb_50 date provided that a taxpayer who timely filed his her federal_income_tax return would have until october recharacterize an amount that had been converted from a traditional_ira to a roth_ira to announcement 1999_44_irb_555 date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira page taxpayers a and b did not timely file their joint federal_income_tax return as a result taxpayer a was ineligible for relief under either announcement or announcement therefore it relief under the provisions of sec_301_9100-3 of the regulations is necessary to determine if he is eligible for in this case taxpayer a was ineligible to convert his however until he discovered traditional_ira x to roth_ira y since his and his wife's adjusted_gross_income exceeded dollar_figure otherwise which discovery occurred after he converted his ira x to roth_ira y taxpayer a erroneously believed that gains from the sale of his stock did not count toward the threshold for determining his eligibility to convert his traditional_ira x to roth_ira y taxpayer a filed this request for sec_301 relief shortly after filing his federal_income_tax return is not a closed tax_year and b’s filing their calendar_year federal_income_tax return the internal_revenue_service had not discovered taxpayer a’s ineligibility to convert his ira x to roth_ira y joint with respect to taxpayers a and b finally prior to taxpayer a’s and taxpayer b‘s with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira as traditional iras specifically the service has concluded that you have met the requirements of clauses i of the regulations six months from the date of the issuance of this letter_ruling to so recharacterize therefore you are granted an extension of of sec_301_9100-3 iii and no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested section j of the code provides that it may not be it used or cited as precedent page if you have any questions concerning this ruling letter id of this group at please contact pursuant to a power_of_attorney on file with this office the original of this ruling letter is being sent to your authorized representative sincerely yours fane y ces v pan weoager technical branch tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
